Case: 19-51151     Document: 00515525489         Page: 1     Date Filed: 08/13/2020




            United States Court of Appeals
                 for the Fifth Circuit                          United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 13, 2020
                                No. 19-51151                      Lyle W. Cayce
                              Summary Calendar                         Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Manuel Marquez Franco,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:12-CR-124-1


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Manuel Marquez Franco challenges his 24-month, statutory-
 maximum sentence imposed following the revocation of his supervised
 release. In sentencing Franco, the district court upwardly departed from the
 applicable Guidelines range. We affirm.


        *
          Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5TH CIRCUIT Rule 47.5.4.
Case: 19-51151      Document: 00515525489          Page: 2     Date Filed: 08/13/2020




                                   No. 19-51151


        We review a revocation sentence under the plainly unreasonable
 standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). First, we
 consider whether the district court committed any “significant procedural
 error, such as . . . failing to adequately explain the chosen sentence, including
 failing to explain a deviation from the Guidelines range.” United States v.
 Winding, 817 F.3d 910, 913 (5th Cir. 2016) (internal quotation marks and
 citation omitted). Next, if there is no procedural error, we consider whether
 the sentence is substantively reasonable, reviewing for abuse of discretion.
 Id. If the district court made a procedural or substantive error, we must
 determine “whether the error was obvious under existing law.” Id. (internal
 quotation marks and citation omitted).
        Franco contends the district court procedurally erred by failing to
 adequately explain its reasons for sentencing him above the Guidelines range.
 Because Franco did not raise this contention in the district court, we review
 for plain error. See United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir.
 2009). There is none. The record shows that after listening to Franco’s
 arguments for a lesser sentence, the district court identified several reasons
 for imposing the 24-month sentence: Franco’s repeated noncompliance with
 the terms of his supervision, his likelihood to reoffend, and the need to deter
 his criminal conduct. The district court’s explanation was adequate. See
 United States v. Fraga, 704 F.3d 432, 438–39 (5th Cir. 2013); 18 U.S.C.
 § 3353(a)(1) & (2)(B)–(C).
        Next, Franco contends that the district court substantively erred by
 improperly basing Franco’s sentence upon its disapproval of Franco’s
 domestic relationship and by failing to adequately consider Franco’s history
 and characteristics. But nothing in the record indicates that the district court
 afforded Franco’s relationship any, much less significant, weight. See United
 States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013). And to the extent that
 Franco disagrees with the district court’s decision not to afford more weight



                                        2
Case: 19-51151      Document: 00515525489         Page: 3     Date Filed: 08/13/2020




                                  No. 19-51151


 to certain factors, including the nature of his violation and the fact that his
 term of supervised release was nearly over when the petition for revocation
 was filed, Franco essentially requests that we reweigh the § 3553(a) factors,
 which we decline to do. See Gall v. United States, 552 U.S. 38, 51 (2007);
 United States v. Heard, 709 F.3d 413, 435 (5th Cir. 2013).
        For the foregoing reasons, the district court’s judgment of sentence is
 AFFIRMED.




                                        3